DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 04/29/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1, 3, 6, 8, 10, 14-19, 24-29, and 30-33 is/are pending in the application.
Claim(s) 25-33 was/were withdrawn from consideration.
Claim(s) 1, 3, 6, 8, 10, 14-19, and 24 is/are examined on the merits.
Response to Arguments
With respect to rejection(s) under 35 U.S.C. § 103, Applicant’s arguments filed 04/29/2022 have been considered, but they are not persuasive.
Applicant argues that Locke does not describe “the first end of the fluid management bridge includes one or more alignment features” because the “X” in the annotated Fig. 9 of the Office action is a center of the dressing 124. Applicant’s argument is not found persuasive. While “X” is described as the center of the dressing 124, a person having ordinary skill in the art would understand/recognize that 
“X” also represents alignment and coupling between the dressing 124 and the fluid management bridge 310 in Fig. 9. A person having ordinary skill in the art would understand/recognize that “X” is superimposed and aligned with a center of aperture 346 in the first end of the fluid management bridge 310 shown in Fig. 11 to enable the shown alignment and fluid communication between the bridge 310 and the dressing 124 (¶0106 and Fig. 11); thus, center of aperture 346 in the first end of the fluid management bridge 310 shown in Fig. 11 reads on the alignment feature as it is aligned with the center X of the dressing 124. Thus, applicant’s argument is not found persuasive. 
Applicant argues that Anderson cannot describe “corresponding alignment features on the base wound interface” because the target grid of Anderson does not correspond to any other feature of the system of Anderson. Applicant’s argument is not found persuasive. The target grid 126 of Anderson is configured to facilitate placement of the vacuum port 108 which is a component of the system of Anderson. Thus, the target grid 126 of Anderson corresponds to a feature of the system of Anderson and reads on “corresponding alignment features”.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b) of claims 15 and 16, applicant’s arguments have been fully considered and are persuasive. The claim rejection(s) under 35 U.S.C. § 112(b) of claims 15 and 16 has/have been withdrawn. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Claim Interpretation
Even though claims 16 and 19 are product-by-process, which is limited by and defined by the process, determination of patentability is based on the product itself (i.e. differences in product characteristics), and not on its method of production (See MPEP § 2113).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 8, 10, 14-19, and 24 is/are rejected under 35 U.S.C 103 as being unpatentable over Locke (US PGPUB 20170189236) in view of Anderson (US PGPUB 20180369462).
Regarding claim 1, Locke discloses a wound dressing system (a system for treating a tissue site comprising a dressing and a bridge assembly: Abstract, ¶0030, 0039, 0104, Figs. 1 and 9) comprising: 
a base wound interface (a dressing 124/324/424: ¶0104, Figs. 8 and 9) configured to be disposed on a portion of a patient's skin (the dressing is capable of being disposed on a portion of a patient’s skin: ¶0055); and 
a fluid management bridge (a bridge assembly 310: ¶0104 and Fig. 9), the fluid management bridge (310) having a first end (a transmitting end 338: ¶0105, Figs. 9, and 11) configured to be coupled to the base wound interface (338 configured to be coupled to the dressing 124/324/424: Figs. 9 and 11) and a second end (a receiving end 334: ¶0105, Figs. 9, and 11) configured to connect to a negative pressure source (334 is configured to connect to a negative pressure source 128 via a conduit 196: ¶0097, Figs. 1, and 9); 
wherein the first end of the fluid management bridge (338) includes one or more alignment features (center of aperture 346 in the first end of the fluid management bridge 310 shown in Fig. 11 reads on the alignment feature as it is aligned with the center X of the dressing 124 in annotated Fig. 9 below) configured to be aligned to … the base wound surface (the one or more alignment features is capable of aligning to the base wound surface 124/324/424: ¶0106, Figs. 9, and 11). 
Locke does not disclose corresponding alignment features on the base wound interface. 
In the same field of endeavor, wound dressings, Anderson discloses composite wound dressing and delivery apparatus 100 comprising a dressing layer 102, a backing layer 104, and a delivery layer 106 (¶0099). Anderson further discloses the wound dressing and deliver apparatus 100 having corresponding alignment features (targeting grid 126 including reference lines printed on the backing layer 104 or the dressing layer 102: ¶0105 and Fig. 7) and the reference lines are perpendicular a circular reference 122 that is centrally located as to correspond with a location of the vacuum port 122 (¶0105 and Fig. 7) for the benefit of facilitating placement of vacuum port on a wound dressing (¶0105). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating targeting grid having reference lines on the base wound interface yields the predictable result of facilitating placement of the one or more alignment features of the first end of the fluid management bridge on the base wound interface.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the base wound interface of Locke by incorporating targeting grid, similar to that disclosed by Anderson, in order to facilitate placement of the one or more alignment features of the first end of the fluid management bridge on the base wound interface, as suggested in ¶0105 of Anderson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).

    PNG
    media_image1.png
    357
    731
    media_image1.png
    Greyscale

Regarding claim 3, Locke in view of Anderson discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the first end of the fluid management bridge (a transmitting end 338: ¶0105 and Fig. 11) includes a first port (a transmitting end aperture 346: ¶0105 and Fig. 11) configured to be coupled to a fluid port (an aperture 170: ¶0074 and Fig. 4A) on the base wound interface (124/324/424) and the second end of the fluid management bridge (a receiving end 334: ¶0105 and Fig. 11) includes a second port (a receiving end aperture 342: ¶0105 and Fig. 11) configured to be coupled to the negative pressure device (342 is configured to be coupled to the negative source (128).
Regarding claims 6 and 8, Locke in view of Anderson discloses all the limitations as discussed above for claim 3.
Locke does not disclose wherein the one or more alignment features on the fluid management bridge comprise one or more lines and wherein each line is perpendicular to a central axis line of the first port.
Anderson further discloses the composite wound dressing and deliver apparatus 100 having targeting grid 126 including reference lines (¶0105) printed on the backing layer 104 or the dressing layer 102 (¶0025-0026) and the reference lines are perpendicular a circular reference 122 that is centrally located as to correspond with a location of the vacuum port 122 (¶0105 and Fig. 7) for the benefit of facilitating placement of vacuum port on a wound dressing (¶0105). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating targeting grid having reference lines on the fluid management bridge and making each reference line perpendicular to a central axis line of the first port yields the predictable result of facilitating placement of first end of the fluid management bridge on the base wound interface.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first end of the fluid management bridge of Locke in view of Anderson by incorporating targeting grid, similar to that disclosed by Anderson, in order to facilitate placement of the first end of the fluid management bridge on the base wound interface, as suggested in ¶0105 of Anderson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, the corresponding alignment features on the base wound interface of Locke in view of Anderson are capable of being disposed adjacent to the fluid port of the base wound interface.
Regarding claim 10, Locke in view of Anderson discloses all the limitations as discussed above for claim 6.
Locke does not disclose wherein the corresponding alignment features on the base wound interface comprise one or more lines and wherein each line is perpendicular to a central axis line of the fluid port.
Anderson further discloses the composite wound dressing and deliver apparatus 100 having targeting grid 126 including reference lines (¶0105) printed on the backing layer 104 or the dressing layer 102 (¶0025-0026) and the reference lines are perpendicular a circular reference 122 that is centrally located as to correspond with a location of the vacuum port 122 (¶0105 and Fig. 7) for the benefit of facilitating placement of vacuum port on a wound dressing (¶0105). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating targeting grid having reference lines on the base wound interface and making each reference line perpendicular to a central axis line of the fluid port yields the predictable result of facilitating placement of first end of the fluid management bridge on the base wound interface.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the base wound interface of Locke in view of Anderson by incorporating targeting grid having reference lines on the base wound interface and making each reference line perpendicular to a central axis line of the fluid port, similar to that disclosed by Anderson, in order to facilitate placement of the first end of the fluid management bridge on the base wound interface, as suggested in ¶0105 of Anderson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 14, Locke in view of Anderson discloses all the limitations as discussed above for claim 1.
	Locke further discloses wherein the base wound interface (124) comprises an adhesive layer (an adhesive 136: ¶0061) configured to affix the base wound interface to the patient's skin (¶0067 and Fig. 1).
Regarding claims 15 and 16, Locke in view of Anderson discloses all the limitations as discussed above for claim 14.
Locke does not disclose wherein the corresponding alignment features are included on the adhesive layer of the base wound interface and wherein the corresponding alignment features are included on the adhesive layer by at least one of: applying a biocompatible ink, printing onto the adhesive layer of the base wound interface, embossing onto the base wound interface, or laminating on the base wound interface.
Anderson further discloses/suggests the targeting grid 126 including reference lines is printed on the backing layer 104 or the dressing layer 102 (¶0105 and Fig. 7) and the backing layer includes an adhesive coating adapted to affix the backing layer over the wound (¶0022) for the benefit of facilitating placement of vacuum port on a wound dressing (¶0105). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating targeting grid having reference lines on a layer of the base wound interface yields the predictable result of facilitating placement of the one or more alignment features of the first end of the fluid management bridge on the base wound interface.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the base wound interface of Locke in view of Anderson by incorporating targeting grid printed on a layer of the base wound interface or incorporating targeting grid printed on the adhesive layer, similar to that disclosed by Anderson, in order to facilitate placement of the first end of the fluid management bridge on the base wound interface, as suggested in ¶0105 of Anderson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Therefore, the corresponding alignment features of Locke in view of Anderson are included on the adhesive layer by laminating on the base wound interface (the base wound interface comprising the printed layer of corresponding alignment features and the adhesive layer). In addition, the recitation “applying a biocompatible ink, printing onto the adhesive layer of the base wound interface, embossing onto the base wound interface, or laminating on the base wound interface” merely sets forth its method of production (See MPEP § 2113); thus, Locke in view of Anderson discloses all the required characteristics/structure of the claimed corresponding alignment features including on the adhesive layer of the base wound interface.
Regarding claim 17, Locke in view of Anderson discloses all the limitations as discussed above for claim 1.
Locke further discloses wherein the fluid management bridge (310) comprises an outer layer (a sealing layer 390: ¶0114 and Fig. 11), a middle layer (a wicking layer 382: ¶0110 and Fig. 11), and an inner layer (a bridge absorbent 354: ¶0110 and Fig. 11).  
Regarding claim 18, Locke in view of Anderson discloses all the limitations as discussed above for claim 1.
Locke does not disclose wherein the one or more alignment features are included on the outer layer of the fluid management bridge.
Anderson further discloses/suggests the targeting grid 126 including reference lines is printed on the backing layer 104 or the dressing layer 102 (¶0105 and Fig. 7) and the backing layer includes an adhesive coating adapted to affix the backing layer over the wound (¶0022) for the benefit of facilitating placement of vacuum port on a wound dressing (¶0105). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating targeting grid having reference lines on a layer of the base wound interface yields the predictable result of facilitating placement of the one or more alignment features of the first end of the fluid management bridge on the base wound interface.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the base wound interface of Locke in view of Anderson by incorporating targeting grid printed on the outer layer of the fluid management bridge, similar to that disclosed by Anderson, in order to facilitate placement of the first end of the fluid management bridge on the base wound interface, as suggested in ¶0105 of Anderson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 19, Locke in view of Anderson discloses all the limitations as discussed above for claim 18.
Locke/Anderson does not teach wherein the one or more alignment features are included on the first end, over the outer layer of the fluid management bridge by at least one of applying a biocompatible ink, printing onto the outer layer, embossing onto the outer layer, or laminating on the outer layer. However, the missing recitation merely sets forth its method of production (See MPEP § 2113); thus, Locke in view of Anderson discloses all the required characteristics/structure of the claimed one or more alignment features included on the first end, over the outer layer of the fluid management bridge (see rejection of claims 1 and 18 above).
Regarding claim 24, Locke in view of Anderson discloses all the limitations as discussed above for claim 18.
Locke does not disclose wherein the one or more alignment features are included on at least one of the middle layer or the inner layer of the fluid management bridge.
Anderson further discloses a first indicator (116: ¶0104 and Fig. 7) on the peripheral region 114 of the backing layer 104 and a second indicator (132: ¶0108 and Fig. 7) for the benefit of providing a prominent visual queue to indicate the order of the layers (¶0104 and ¶0108). From these teachings, a person having ordinary skill in the art would have recognized/deduced that incorporating one or more indicators on the middle layer or the inner layer of the fluid management bridge yields the predictable result of providing a prominent visual queue to indicate the order of the layers.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the middle layer or the inner layer of the fluid management bridge of Locke in view of Anderson by incorporating one or more indicators, similar to that disclosed by Anderson, in order to provide a prominent visual queue to indicate the order of the layers, as suggested in ¶0104 and ¶0108 of Anderson and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHU Q. TRAN/
Examiner, Art Unit 3781           

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781